internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-114134-00 date date legend decedent spouse daughter trust trustee company year year local court dear this is in response to your letter dated date in which you requested a ruling concerning the generation-skipping_transfer_tax consequences of the modification of a_trust the facts are represented to be as follows decedent established a revocable_trust trust prior to date he died prior to date survived by spouse and daughter at decedent’s death trust became irrevocable and decedent’s shares of stock in company passed to trust pursuant to the terms of trust at decedent’s death trust was divided into trust a and trust b and the shares of company stock were placed in trust b_trust b was governed by article vii of trust paragraph of article vii provided as follows upon the death of the last to die of trustor and spouse if trustor’s daughter daughter is then living the then remaining corpus and undistributed_income held in this trust b together with all other assets distributable to this trust b plr-114134-00 shall be divided by trustee into two equal parts one of such equal parts shall be distributed to daughter and one of such equal parts shall be held in trust pursuant to the terms and conditions of this trust b provided however that notwithstanding the provisions of this paragraph no company shares shall be included as a part of the assets distributed and to the extent necessary the part distributed may be less than the part retained in this trust b thereafter during the lifetime of daughter all company shares and the proceeds from the conversion of any such shares shall be retained in this trust b and distribution therefrom of either income or principal may only be made to the said daughter any other assets not distributable as previously provided or otherwise received by the trust and including any proceeds from the conversion of company shares after the death of daughter shall be immediately allocated to a separate trust c and held and administered as hereinafter provided during the lifetime of daughter trustee shall pay the net_income from the company shares and any other assets held in trust b to her in at least quarterly annual installments in addition during the lifetime of daughter trustee shall pay the net_income from any assets held in the separate trust c to the said daughter in at least quarterly installments and trustee from time to time shall make use of so much of the corpus of separate trust c if any for the benefit of any one or more of the group consisting of daughter and her issue living from time to time by making such payments therefrom as trustee in the absolute discretion of trustee shall determine without any precept of equality necessary and proper for the comfortable care support maintenance or education of any of said group directly to those rendering services caring for or supplying goods to any one or more of such group or to any one or more of said group directly in addition trustee shall pay to daughter from the corpus of trust b and or trust c during the lifetime of daughter such amounts as she may request from time to time in writing provided however that the aggregate amount of corpus paid to daughter pursuant to her written request shall not exceed in any one calendar_year the greater of either five thousand dollar_figure dollars or five per cent of the total of i the aggregate value of the corpus in this trust immediately prior to the final distribution of corpus to daughter in that calendar_year pursuant to her said written request plus ii the aggregate value of the amounts of corpus previously distributed to daughter during that calendar_year pursuant to her said written request except for this section vii paragraph wherever else in this trust reference is made to the trust or trust b such reference shall be deemed to include both trust b and trust c as herein separately set forth spouse died in year survived by daughter at that time company was taxed under subchapter_c of the internal_revenue_code and trust b was a shareholder in year daughter petitioned local court for a reformation of article vii paragraph of trust in order to qualify trust b as a qualified_subchapter_s_trust qsst under sec_1361 the court granted the petition and entered an order reforming article vii paragraph to read as follows upon the death of the last to die of trustor and spouse if trustor’s daughter daughter is then living the then remaining corpus and undistributed_income held in this trust b together with all other assets distributable to this trust b shall be divided by trustee into two equal parts one of such equal parts plr-114134-00 shall be distributed to daughter and one of such equal parts shall be held in trust pursuant to the terms and conditions of this trust b provided however that notwithstanding the provisions of this paragraph no company shares shall be included as a part of the assets distributed and to the extent necessary the part distributed may be less than the part retained in this trust b thereafter during the lifetime of daughter trustee shall pay the net_income from the remaining assets in this trust b in at least quarterly installments to daughter in addition trustee shall pay to daughter from the corpus of this trust b during the lifetime of daughter such amounts as she may request from time to time in writing provided however that the aggregate amount of corpus paid to daughter pursuant to her written request shall not exceed in any one calendar_year the greater of either five thousand dollar_figure dollars or five per cent of the total of i the aggregate value of the corpus in this trust immediately prior to the final distribution of corpus to daughter in that calendar_year pursuant to her said written request plus ii the aggregate value of the amounts of corpus previously distributed to daughter during that calendar_year pursuant to her said written request in addition trustee from time to time shall make use of so much of the corpus other than company shares of this trust b for the benefit of any one or more of the group consisting of daughter and her issue living from time to time by making such payments therefrom as trustee in the absolute discretion of trustee shall determine without any precept of equality are necessary and proper for the comfortable care support maintenance or education of any one or more of said group directly to those rendering services caring for or supplying goods to any one or more of such group or to any one or more of said group directly also in year the internal_revenue_service issued a private_letter_ruling which concluded that the reformation did not change the quality value or timing of any beneficial_interest or expectancy under the original provisions of article vii paragraph and that therefore trust did not lose the exemption from the generation-skipping_transfer_tax under b a of the tax_reform_act_of_1986 for trusts that were irrevocable on date at the present time trust b has disposed of its shares of company stock and it is no longer necessary for trust b to qualify as a qsst it is represented that trustee of trust b will petition local court for an order reforming article vii paragraph in order to restore its original provisions trustee of trust b requests a ruling that the reformation of article vii paragraph in order to restore its original provisions will not cause trust b to lose its exemption from the generation-skipping_transfer_tax law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation- skipping transfer_tax regulations the generation-skipping_transfer_tax is generally applicable plr-114134-00 to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the regulations the tax does not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after that date or out of income attributable to corpus so added a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax by reason of b a of the act will generally result in a loss of exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the proposed reformation of paragraph of article vii of trust in order to restore the original provisions of the paragraph does not change the quality value or timing of any powers beneficial interests rights or expectancies of the trust b beneficiaries trust was irrevocable on date and it is represented that no additions actual or constructive have been made to trust after that date therefore based on the facts submitted and representations made and provided that article vii paragraph is reformed in accordance with its original provisions by local court we conclude that trust b will not lose its exemption from the generation-skipping_transfer_tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours katherine a mellody senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
